DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 11-25, drawn to an apparatus (device, means).
Group II, claim(s) 26, drawn to a method (process).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of "one or more fixing screws which run through the housing and screwed into a complementary opening in the receiving mould region",  "a roller ...rotatably mounted in a housing and over which the mould region, that can slide away, can roll" and "wherein by means of a contact projection on a periphery of the lead-through means a contact of the lead-through means at a corresponding continuous projection in an inner region of the housing is provided, and a lower face region provides a resting on a corresponding seat region with an edge region of the opening in the receiving mould region", this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cerniglia (US 2006/0013919) and further in view of Armour (US 3,013,308).  
Cerniglia discloses a slide retainer (Figs. 3, 7A) with one or more fixing screws which run through the housing and screwed into a complementary opening in the receiving mould region (Fig. 3 paragraphs [0024] [0043] slide retaining device – 400  is placed into the flat bottom pocket – 290  and secured with the shoulder screws – 460 device – 100), and further discloses a roller ...rotatably mounted in a housing and over which the mould region, that can slide away, can roll (Fig. 1A paragraph [0039] in various preferred embodiments, the live bearing – 140 is a roller, which can be mounted on an axle – 160 in the device body – 110). However, while Cerniglia discloses a slide retaining device comprising a lead-through means with spring or springs for compressing pre-loading of a slide retainer(Figs 6A 6B paragraph [0050] spring or springs – 440 are placed between the bottom surface – 480 of the device -400 and the flat 
 In the same field of endeavor, Armour disclosing a method for molding and assembling a dispenser fitment which could be a nozzle (Fig. 2 3 2:11-13 hollow discharge nozzle member – 5)  or a series of force pins (Figs. 1, 7 3:46-48; 3:71-73 orifice molding pin – 22 force  pin – 25 force pin – 29) wherein by means of a contact projection on a periphery ( sleeve – 32 shoulder – 36 of a retaining bushing – 37) of the lead-through means (backing plate – 39) (Figs. 4-7 sleeve – 32 is slidably mounted for limited axial movement on the force pin – 29 and is biased downwardly by a spring – 34 that is compressed between a sleeve flange – 35 and shoulder – 36 of a retaining bushing – 37 that is secured in the press stripper plate – 38 by a backing plate – 39)  in an inner region of the housing is provided, and a lower face region provides a resting on a corresponding seat region with an edge region of the opening in the receiving mould region  (Figs. 5, 6  3:73 – 4:1 force pin – 29 draws cap – 7 downwardly so as to seat the ring – 11 in the annular retaining groove – 14 of the cap when the shoulder – 35 of the sleeve – 32 bottoms on the backing plate – 39, see also Fig. 4, 5 3:25-27 secured in the press stripper plate – 38 by a backing plate – 39 through which the lower end of the sleeve – 32 including set screws – 40 freely extends into abutting engagement with the upper end of the bushing – 30; also compare position of sleeve flange – 35 between Figs. 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Cerniglia to incorporate the disclosure of Armour whereby a device for securing and/or releasing injection moulds for injection moulding with a slide retainer located in a receiving mould region comprising a roller mounted on a housing and one or more fixing screws which run through a through-opening of a lead-through means located the housing for preloading allowing the fixing screws to be  screwed into a complementary opening in the receiving mould region as disclosed by Cerniglia to consider that the a contact projection on a periphery of the lead-through means contacts a corresponding continuous projections in an inner region of the housing, while  a lower face region provides a resting on a corresponding seat region with an edge region of the opening in the receiving mould region. One with ordinary skill in the art would be motivated because the sleeve is . 
During a telephone conversation with Mr. Bernd Axel Nix, Smartpat PLC on July 6, 2021 a provisional election was made with traverse to prosecute the invention of Group I, Claims 11-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 26 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "a central lead-through means (14)", "by means of the slide retainer spring (9)" and wherein by means of a contact projection (26) in Claim 11 and “A means,” a central lead-through means (14)”, “by means of a contact projection” in Claim 25  and “wherein by means of a contact projection (26).”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 recites the limitation "feed-through means (14)" in referring to antecedent Claim 15 which recites instead "the lead-through means (14)".  However, because both “feed-through means (14)” and “lead-through means (14)” are identified by the same reference number, they both have the same identity. The Examiner is unable to examine Claim 16 which is a circular statement, and also Claims 17 and 18 which are dependent on Claim 16


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerniglia (US 2006/0013919) in view of Armour (US 3,013,308).
Regarding Claim 11, Cerniglia discloses a device (abstract) for securing and/or releasing injection moulds for plastics injection moulding, having at least two complementary, opposing injection mould portions, in particular a die portion and an ejector portion (paragraph [0005]), comprising displaceable regions having mould regions (Fig. 2 paragraph [0047] core plate – 260; cavity plate – 310), that can slide away (Compare Figs. 2 to 3), a slide retainer (Fig. 1B paragraph [0039] slide retaining device – 100 has a device body – 110), that is located in a receiving mould region (Fig. 2 paragraph [0047] core plate – 260 has a flat bottom pocket – 290), can be pushed into predefined, complementary regions of the corresponding, mould region (Fig. 2 paragraph [0047] slide retaining device – 100 is secured into the core plate – 260 via one or more fasteners, such as shoulder screws – 240), comprising a roller which is rotatably mounted in a housing (Fig. 1B, 2, 3 paragraph [0039] live bearing is a roller – 140, which can be mounted on an axel – 160 in the device body – 110;) and over which the mould region, that can slide away, can roll (paragraphs [0010] ] [0039] no commercially available slide retainers utilize a live bearing, which is a bearing that allows the slide to roll over the retainer until the slide reaches the end of its travel and is secured in place by the retainer; live bearing – 140 supports the travel of a slide – 150), a spring-loaded pressure piece, comprising the housing and a slide retainer spring that presses against the housing (paragraph [0022] spring….is disposed around the body base portion such that the spring top is in communication with the shoulder surface…spring creates a “pre-load” force that will hold the slide in place), for engaging in an opening in the mould region, that can slide away (Fig. 2 paragraph [0044] …groove – 270 is formed in the slide – 150 such that the groove releasably engages the live bearing – 
However, Cerniglia does not disclose that there is a contact of the lead-through means at a corresponding continuous projection in an inner region and a lower face region forming a rest on a corresponding seat region. 
In the same field of endeavor, Armour disclosing a method for molding and assembling a dispenser fitment (which could be a nozzle (Fig. 2 3 2:11-13 hollow discharge nozzle member – 5)  or a series of force pins (Figs. 1, 7 3:46-48; 3:71-73 orifice molding pin – 22 force pin – 25 force pin – 29) wherein by means of a contact projection on a periphery (Figs 4-7 3:22-23 sleeve – 32 shoulder – 36 of a retaining bushing – 37) of the lead-through means (Figs. 4-7 3:20-25 sleeve – 32 is slidably mounted for limited axial movement on the force pin – 29 and is biased downwardly by a spring – 34 that is compressed between a sleeve flange – 35 and shoulder – 36 of a retaining bushing – 37 that is secured in the press stripper plate – 38 by a backing plate – 39)  in an inner region of the housing is provided, and a lower face region provides a resting on a corresponding seat region with an edge region of the opening in the receiving mould region  (Figs. 5, 6  3:73 – 4:1 force pin – 29 draws cap – 7 downwardly so as to seat the ring – 11 in the annular retaining groove – 14 of the cap when the shoulder – 35 of the sleeve – 32 bottoms on the backing plate – 39, see also Fig. 4, 5 3:25-27 secured in the press stripper plate – 38 by a backing plate – 39 through which the lower end of the sleeve – 32 including set screws – 40 freely extends into abutting engagement with the upper end of the bushing – 30; also compare position of sleeve flange – 35 between Figs. 5 and 6). 

Regarding Claim 12, the combination of Cerniglia and Armour disclose all the limitations of Claim 11, and Cerniglia further discloses wherein the lower face region of the lead-through means has at least one surface, which is larger than an annular surface on an edge region around the opening or openings for the one or more fixing screws with a predefined thickness (See Figs. 6A, 6B bottom surface – 480 as shown in Fig. 6B defines the annular surface on an edge region and the lower face region of the lead-through means – 410 as shown in Fig. 6A, has at least one surface which is larger than the annular surface on the edge region). 
Regarding Claim 13, the combination of Cerniglia and Armour disclose all the limitations of Claim 12, and while Armour discloses that at least one surface is an annular surface, but it does not disclose wherein that at least one surface is an annular surface with 0.5-1 mm thickness. 
 However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the at least one surface to be an annular surface since such a modification would involve only a mere change in size of a component. Moreover, scaling up or down of an element merely requires 
Regarding Claim 15, the combination of Cerniglia and Armour disclose all the limitations of Claim 11, and Armour further discloses wherein the contact projection of the lead-through means is designed as a continuous circumferential projection (Figs. 4-7 3:22-25 sleeve flange – 35 a flange is inherently a continuous circumferential projection; See Dictionary.com https://www.dictionary.com/browse/flange;   Flange:  a projecting rim, collar, or ring on a shaft, pipe, machine housing, etc., cast or formed to give additional strength, stiffness, or supporting area, or to provide a place for the attachment of other objects).
[Claims 16-18 not examined: see § 112 Rejections above]
Regarding Claim 21, the combination of Cerniglia and Armour disclose all the limitations of Claim 11, and Cerniglia further discloses that the lower face region has a surface width which corresponds approximately to a diameter of a fixing screw (See Figs. 6A and 6B where Fig. 6B is the view along the axis in Fig. 6A where the width of the central lower face region going into the drawing corresponds approximately to the shown diameter of a fixing screw). 
Regarding Claims 22 and 23, the combination of Cerniglia and Armour disclose all the limitations of Claim 11 and 22, respectively, however, do not disclose, wherein larger fixing screws are to be used in proportion to the size of the housing, nor wherein M4 or M5 screws are used as fixing screws.
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. In this case, larger fixing screws used in proportion to the 
Regarding Claim 24, the combination of Cerniglia and Armour disclose all the limitations of Claim 11, however, they do not disclose that the slide retainer spring is exchangeable for slide retainer springs with different release forces/release holding force. However, Cerniglia does disclose the slide retainer comprises a washer or washers in communication with the slide retainer springs that can be added to provide different release forces/release holding force and which are exchangeable for adjustment of the “pre-load” (Figs. 1A, 1B paragraph [0042] optional washers – 23 added to the device – 11 to adjust the “pre-load.”  See also Fig. 6B paragraph [0050] optional washers – 450 can be used to vary the “pre-load.”
It would have been obvious to one of ordinary skill in the art to provide a simple substitution of one known element for another to obtain predictable results. MPEP § 2143 I.B. In this case, one with this ordinary skill in the art would consider, instead of exchanging entire springs with different release forces/release holding force, would use washers “in communication” with the springs (see reference claim 3) to adjust the “pre-load” whereby the same device can be used with slides of different weight and a slide retainer of one size (Cerniglia, paragraph [0042]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerniglia (US 2006/0013919) in view of Armour (US 3,013,308).
Regarding Claim 25, Cerniglia discloses a means for securing a slide retainer of a mould region that can slide away (abstract, see also reference claim 1; means for securing said device, wherein said live bearing supports travel of a slide), of an injection mould (abstract), a roller which is rotatably mounted in a housing (Fig. 1B, 2, 3 paragraph [0039] live bearing is a roller – 140, which can be mounted on an axel – 160 in the device body – 110;) and over which the mould region, that can slide away, can roll (paragraphs [0010] ] [0039] no commercially available slide retainers utilize a live bearing, which is a bearing that allows the slide to roll over the retainer until the slide reaches the end of its travel and is secured in place by the retainer; live bearing – 140 supports the travel of a slide – 150), a spring-loaded pressure piece, comprising the housing and a slide retainer spring that presses against the housing (paragraph [0022] spring….is disposed around the body base portion such that the spring top is in 
In the same field of endeavor, Armour disclosing a method for molding and assembling a dispenser fitment (which could be a nozzle (Fig. 2 3 2:11-13 hollow discharge nozzle member – 5)  or a series of force pins (Figs. 1, 7 3:46-48; 3:71-73 orifice molding pin – 22 force pin – 25 force pin – 29) wherein by means of a contact projection on a periphery (Figs 4-7 3:22-23 sleeve – 32 shoulder – 36 of a retaining bushing – 37) of the lead-through means (Figs. 4-7 3:20-25 sleeve – 32 is slidably mounted for limited axial movement on the force pin – 29 and is biased downwardly by a spring – 34 that is compressed between a sleeve flange – 35 and shoulder – 36 of a retaining bushing – 37 that is secured in the press stripper plate – 38 by a backing plate – 39)  in an inner region of the housing is provided, and a lower face region provides a resting on a corresponding seat region with an edge region of the opening in the receiving mould region  (Figs. 5, 6  3:73 – 4:1 force pin – 29 draws cap – 7 downwardly so as to seat the ring – 11 in the annular retaining groove – 14 of the cap when the shoulder – 35 of the sleeve – 32 bottoms on the backing plate – 39, see also Fig. 4, 5 3:25-27 secured in the press stripper plate – 38 by a backing plate – 39 through which the lower end of the sleeve – 32 including set screws – 40 freely 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Cerniglia to incorporate the disclosure of Armour whereby a device for securing and/or releasing injection moulds for injection moulding with a slide retainer located in a receiving mould region comprising a roller mounted on a housing and one or more fixing screws which run through a through-opening of a lead-through means located the housing for preloading allowing the fixing screws to be  screwed into a complementary opening in the receiving mould region as disclosed by Cerniglia to consider that the a contact projection on a periphery of the lead-through means contacts a corresponding continuous projections in an inner region of the housing, while  a lower face region provides a resting on a corresponding seat region with an edge region of the opening in the receiving mould region, as disclosed by Armour. One with ordinary skill in the art would be motivated because the sleeve is allowed to be slidably mounted for limited axial movement on the force pin and is biased downwardly by a spring that is compressed between a sleeve flange and shoulder of a retaining bushing that is secured  (3:20-24). This further enables the stripping of the sleeve and force pin from the cap and the molded products as an interlocking assembled unit whereupon the press may be closed and the molding and assembly operation repeated (4: 2-8). 
Claims 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerniglia (US 2006/0013919) in view of Armour (US 3,013,308) as applied to Claim 11 above, and further in view of Ishii (US 2015/0204383).
Regarding Claim 14, the combination of Cerniglia and Armour disclose all the limitations of Claim 11, however, they do not disclose an oval surface or a circular surface projecting beyond an annular surface.
In an analogous art, Ishii discloses a composite plain bearing (abstract). As part of this assembly there is a lower face region of the lead-through means (paragraph [0063] composite plain bearing provided with the resin layer on one or more side surface… flanged cylindrical shape which has a circular surface projecting beyond an annular surface (Fig. 3 paragraphs [0104] [0105] flanged cylindrical shape See Claim 15 rejection above for definition of the term “flange”).

Regarding Claim 19, the combination of Cerniglia and Armour disclose all the limitations of Claim 11, however, they do not disclose wherein a fixing screw is arranged eccentrically.
In an analogous art, Ishii discloses a composite plain bearing (abstract) which is designed to surround a rotating shaft used in various industries (paragraph [0002]). As part of this assembly, a fixing screw or shaft is disclosed as being arranged eccentrically and is rotatable in a relative fashion with the lower face region of a lead-through means (Fig. 7, paragraphs [0171] [0172] [0176] eccentric shaft – 54a is integrally formed on the shaft – 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Cerniglia and Armour to incorporate the teaching of Ishii whereby a device for securing and/or releasing injection moulds with a slide retainer comprising one-or more fixing screws wherein each of the one or more securing screws run through one through-opening of a lead-through means wherein a lower face region of the lead-through means providing a resting on a corresponding seat region with an edge region of an opening to also consider that a fixing screw is arranged eccentrically. One with ordinary skill in the art would consider this feature because this would allow a balance weight coming from the shaft to be supported (Fig. 7 paragraph [0171] shaft – 54, balance weight – 57), which is a constituent of a compression mechanism (Fig. 7 paragraph [0172] shaft – 54 and the balance weight – 57 constitute a scroll-type compression mechanism).
Regarding Claim 20, the combination of Cerniglia and Armour disclose all the limitations of Claim 11, however, they do not disclose a fixing screw is arranged eccentrically in an oval centre or eccentrically from a circular surface of the lower face and /or two fixing screws in each case are designed to project through the lower face region, in each case in an oval centre of the oval surface or eccentrically from a circular surface of the lower face region.
In an analogous art, Ishii discloses a composite plain bearing (abstract) which is designed to surround a rotating shaft used in various industries (paragraph [0002]). As part of this assembly, a fixing screw or shaft is disclosed as being arranged eccentrically and is rotatable in a relative fashion with the lower face region of a lead-through means (Fig. 7, paragraphs [0171] [0172] [0176] eccentric shaft – 54a is integrally formed on the shaft – 54). Moreover, Ishii further discloses a lower face region of the lead-through means (paragraph [0063] composite plain bearing provided with the resin layer on one or more side surface… flanged cylindrical shape which has a circular surface projecting beyond an annular surface (Fig. 3 paragraphs [0104] [0105] flanged cylindrical shape), whereby the fixing screw disclosed is arranged eccentrically from a circular surface of the lower face region (Fig. 3 paragraphs [0104] [0105] flanged cylindrical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Cerniglia and Armour to incorporate the teaching of Ishii whereby a device for securing and/or releasing injection moulds with a slide retainer comprising one-or more fixing screws wherein each of the one or more securing screws run through one through-opening of a lead-through means wherein a lower face region of the lead-through means providing a resting on a corresponding seat region with an edge region of an opening to also consider that the lower face region of the lead-through means is designed as a circular surface projecting beyond an annular surface and that, moreover,  that a fixing screw is arranged eccentrically, as both disclosed by Ishii. One with ordinary skill in the art would consider this because this shape provides versatility for withstanding one or more radial and axial loads (paragraph [0105]) and would allow a balance weight coming from the shaft to be supported (Fig. 7 paragraph [0171] shaft – 54, balance weight – 57), which is a constituent of a compression mechanism (Fig. 7 paragraph [0172] shaft – 54 and the balance weight – 57 constitute a scroll-type compression mechanism).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742